10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

2R

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (949) 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES OF AMERICA,
Plaintiff,
V.
MICHAEL JOHN AVENATTI,
Defendant.

Case 8:19-cr-00061-JVS Document 269 Filed 09/11/20 Page1of5 Page ID #:3768

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SA CR No. 19-061-JVS

DEFENDANT’S REPLY IN SUPPORT OF
DEFENDANT’S MOTION TO STRIKE
AND OBJECTIONS TO PORTIONS OF
AUSA BRETT SAGEL’S
DECLARATION SUBMITTED IN
SUPPORT OF THE GOVERNMENT?’S
MOTION TO TERMINATE AND NOT
FURTHER EXTEND DEFENDANT’S
TEMPORARY RELEASE

 

 

 

Dated: September 11, 2020

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files his Reply in Support of Defendant’s
Motion to Strike and Objections To Portions of AUSA Brett Sagel’s Declaration
Submitted in Support of the Government’s Motion to Terminate and Not Further Extend
Defendant Michael John Avenatti’s Temporary Release [Docket No. 267].

Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

 
10
11
12
13
14
15
16
17
18
19
20
Ad
22
23
24
25
26
27

28

 

Case 8:19-cr-00061-JVS Document 269 Filed 09/11/20 Page 2of5 Page ID #:3769

MEMORANDUM OF POINTS AND AUTHORITIES

I. INTRODUCTION/ARGUMENT

Within hours of the filing of Defendant’s Motion to Strike and Objections To
Portions of AUSA Brett Sagel’s Declaration Submitted in Support of the Government’s
Motion to Terminate and Not Further Extend Defendant Michael John Avenatti’s
Temporary Release [Docket No. 267](emphasis added), the government (AUSA Sagel)
filed a rushed opposition in which the only argument they offer is that the Federal Rules
of Evidence do not apply to this Court’s determination of the government’s Motion.!

But the government failed entirely to address the substance of the objections,
including the objections based on the Declaration and its contents lacking any reliability
and semblance of foundation. For instance, in its objections, the defense explained in
detail why the claims made in the Declaration were unreliable and lacking in foundation,
including the unbelievable claim that there have been “zero infected inmates” at the

Santa Ana Jail for much of the last six months:

There is nothing in the Declaration establishing or even suggesting that
either Mr. Sagel or the Deputy have any personal, firsthand knowledge as to
the conditions at the jail, let alone the degree of knowledge necessary to
state facts relating to preventative measures, COVID-19 infection rates and
risks to inmates. Importantly, there is also nothing in the Declaration
stating what the Deputy’s role at the SAJ is, if any, or explaining how he
allegedly has detailed, personal knowledge as to the present COVID-19
conditions at the jail or at any time over the last five months. Indeed, the
vague, conclusory statements relating to alleged infection rates; COVID-19
outbreaks, and health protocols suggest just the opposite. Neither AUSA
Sagel nor the Deputy disclose how they supposedly can have this
knowledge, what information or data they have reviewed, where these

 

' The defense does not concede that the Federal Rules of Evidence and their
concepts have no applicability in the determination of the Motion, especially when the
government is seeking to assert statements as to facts that are entirely lacking in
reliability. Further, the government’s argument relies on a misunderstanding of the
definition of “e.g.”, which is defined as “for example” not “only example.”

 

 
10
11
Le
13
14
15
16
17
18
19
20
21
22
23
24
29
26
2]

2R

 

Case 8:19-cr-00061-JVS Document 269 Filed 09/11/20 Page 3of5 Page ID #:3770

alleged “significant health protocols” are documented, if anywhere, or how
they have been implemented, how they supposedly “know” that SAJ has
had “zero” infected inmates for much of the last five months (an incredible
claim under the circumstances) and, most importantly, what degree of
testing is being performed at SJA and MCC. As has been fully established
since the pandemic began, and recognized universally, if you do not widely
and regularly test all individuals in a given situation (i.e. all inmates at an
institution), you cannot legitimately claim a low infection rate, nor can you
claim that you “have no cases” or that you “only have X cases” and
therefore the risk to an inmate is low. You don’t find what you don’t look
for. Further, this and other factors have been shown to be consistent
problems when jails and prisons make claims about alleged low numbers of
COVID-19 cases at their facilities, as a simple google search will reveal.

[Docket No. 267, p. 2](emphasis in original).

The defense went on to argue: “Accordingly, the statements in the Sagel Declaration and
the corresponding statements in the government’s submission are unreliable,
inadmissible and should be stricken and not considered by the Court.” Id.

The government failed to address any of this, let alone attempt to overcome it.
Accordingly, those objections and arguments should be deemed uncontested and
conceded. See, e.g., Sportscare of America, P.C. vy. Multiplan, Inc., No. 2:10—4414,
2011 WL 589955, at *1 (D.N.J. Feb. 10, 2011) (“In most circumstances, failure to
respond in an opposition brief to an argument put forward in an opening brief constitutes
waiver or abandonment in regard to the uncontested issue.”); Scott v. City of Phoenix,
No. CV—09-0875—PHX—JAT, 2011 WL 3159166, at *10 (D.Ariz. Jul. 26, 2011) (failure
to oppose statute of limitations argument constituted waiver); Foster v. City of Fresno,
392 F.Supp.2d 1140, 1147 n. 7 (E.D.Cal.2005) (“At any rate, failure of a party to address
a claim in an opposition to a motion for summary judgment may constitute a waiver of
that claim.”); In re Online DVD Rental Antitrust Litig., No. 09-2029 PJH, 2011 WL
5883772, at *12 (N.D.Cal. Nov. 23, 201 1) (absent unusual circumstances, failure to

 

 
10

11

a

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 8:19-cr-00061-JVS Document 269 Filed 09/11/20 Page4of5 Page ID #:3771

respond to argument on merits “viewed as grounds for waiver or concession of the

argument”).

II. CONCLUSION

For each of the above-detailed reasons, Mr. Avenatti respectfully requests that the
Court not consider page 1, paragraph 2, lines 12-24 of the Sagel Declaration, together
with their corresponding statements in the government’s Memorandum of Points and
Authorities (page 23, lines 18-28 and page 24, lines 1-5). The statements are unreliable

and inadmissible, and the defense’s unopposed objections should be sustained.

Dated: September 11, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

 
10
11
12
13
14
15
16
17
L8
19
20
21
22
23
24
2
26
27

2a

 

Case 8:19-cr-00061-JVS Document 269 Filed 09/11/20 Page5of5 Page ID #:3772

CERTIFICATE OF SERVICE
I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. |

am not a party to the above-entitled action. I have caused, on September 11, 2020, service

of the:

DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO STRIKE
AND OBJECTIONS TO PORTIONS OF AUSA BRETT SAGEL’S DECLARATION
SUBMITTED IN SUPPORT OF THE GOVERNMENT’S MOTION TO TERMINATE
AND NOT FURTHER EXTEND DEFENDANT’S TEMPORARY RELEASE
[DOCKET NO. 262]

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 11, 2020

/s/ H. Dean Steward
H. Dean Steward

 

 
